Citation Nr: 0803135	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-21 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right knee disorder prior to August 23, 2004 and in excess of 
20 percent from October 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from February 1979 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the veteran's right knee was rated at 10 percent.  

In a September 2004 rating decision the RO granted the 
veteran a temporary 100 percent evaluation from August 23, 
2004 based on surgical treatment necessitating convalescence 
under 38 C.F.R. § 4.30 (2007).  The previous evaluation of 10 
percent was restored on October 1, 2004.  In an April 2005 
Statement of the Case the RO increased the rating of the 
veteran's right knee to 20 percent effective October 1, 2004.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in August 
2006; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran testified at his 
hearing that he continues to have problems with his right 
knee wobbling.  He appeared at the hearing with a cane that 
he said was given to him by VA mainly because of instability 
in his right knee.  The veteran testified that he continues 
to experience instability in his right knee.

Accordingly, because the veteran's last VA examination to 
evaluate the severity of his right knee was performed in 
October 2004, a new VA examination is warranted.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.326 
(2007); Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to factors such pain 
and weakness.  Therefore, on remand, the VA examiner must be 
asked to take into account the directives of the Court in 
DeLuca as well as other factors contemplated by 38 C.F.R. §§ 
4.40, 4.45 (2007) when examining the right knee.

The veteran further testified in August 2006 that he would be 
having additional treatment through VA for his knee.  
Accordingly, since the record does not include his post-
September 2004 VA treatment records these records should be 
obtained and associated with the claims file.  38 U.S.C.A. § 
5103A(b) (West 2002 & Supp. 2007).

Similarly, given the veteran's claims that his right knee 
disorder interfered with his obtaining and maintaining 
employment, on remand, the veteran should be invited to file 
with VA any employment records that could help substantiate 
this claim.  Id.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court 
held, in cases where the record reflects that the veteran has 
multiple problems due to a service-connected disability, it 
is possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 38 
C.F.R. § 4.71a, Diagnostic Code 5260, and a compensable 
limitation of extension under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261, provided that the degree of disability is 
compensable under each set of criteria. VAOPGCPREC 09-04; 69 
Fed. Reg. 59990 (2004).  The basis for the opinion was a 
finding that a limitation in planes of movement were each 
compensable.  Id.

Accordingly, on remand, the RO's readjudication of this 
appeal must include consideration of whether the claimant 
meets the criteria for separate compensable ratings for right 
knee limitation of flexion and extension.  VAOPGCPREC 09-04; 
Esteban, supra; 38 C.F.R. § 4.71a, 4.118 (2007).

Given the veteran's claims at his August 2006 hearing that he 
had been unable to work because of his right knee, on remand, 
the RO should also adjudicate whether he meets the criteria 
for submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Lastly, given the evidentiary development order above, on 
remand, the veteran should be provided updated Veterans 
Claims Assistance Act of 2000 (VCAA) notice in accordance 
with the Court's holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran updated 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007) and 38 C.F.R. 
§ 3.159(b) (2007), that includes notice 
addressing the information or evidence 
needed to establish an increased rating 
and an effective date for the claim on 
appeal as outlined by the Court in 
Dingess, supra.  The updated notice 
should, among other things, invite the 
veteran to submit any additional 
evidence or argument he has in his 
possession that may further his claim, 
including authorizations to obtain 
records from any ex-employers that may 
have records relevant to his claim of 
being unable to obtain and maintain 
employment due to service connected 
left knee and low back disorders.

If the veteran thereafter provides VA 
with any authorizations, a request for 
these records should be made by VA.  If 
any pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in 
the claims file and the veteran 
notified in writing.

2.	The RO should obtain from VA copies of 
all of the veteran's post-September 
2004 treatment records that have not 
been associated with the claims file.  
If any pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in 
the claims file and the veteran 
notified in writing.  Because these are 
Federal records, if they cannot be 
secured a written unavailability 
memorandum must be prepared and added 
to the claims folder.

3.	After undertaking the above development 
to the extent possible, the RO should 
make arrangements with an appropriate 
VA medical facility for the veteran to 
be afforded an orthopedic examination.  
The claims folder is to be provided to 
the physician for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner, including x- rays, must 
be accomplished and all clinical 
findings should be reported in detail.

a.	As to the instability affecting 
the right knee, in accordance with 
the latest AMIE worksheet for 
rating right knee disorders, the 
examiner is to provide a detailed 
review of the veteran's history, 
current complaints, and the nature 
and extent of all right knee 
instability.  In addition to any 
other information required by the 
AMIE worksheet, the examiner 
should state whether the 
disability is manifested by 
recurrent subluxation or lateral 
instability that is best 
characterized as "slight," 
"moderate," or "severe."  The 
examiner should also state whether 
the right knee semilunar cartilage 
is dislocated with frequent 
episodes of locking, pain, or 
effusion into the joint.

b.	As to the degenerative joint 
disease affecting the right knee, 
in accordance with the latest AMIE 
worksheet for rating right knee 
disorders, the examiner is to 
provide a detailed review of the 
veteran's history, current 
complaints, and the nature and 
extent of all right knee 
degenerative joint disease.  In 
addition to any other information 
required by the AMIE worksheet, 
the examiner should conduct 
complete range of motion studies, 
with specific citation to flexion 
and extension, and discuss the 
presence or absence of any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability 
with use, incoordination, painful 
motion, pain with use, and provide 
an opinion as to how these factors 
result in any limitation of 
flexion and/or extension.  If the 
veteran describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would 
be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation 
of flexion and/or extension during 
the flare-ups.  If the examiner is 
unable to offer an opinion as to 
the nature and extent of any 
additional disability during a 
flare-up, that fact must be so 
stated, and an explanation 
provided why such an opinion 
cannot be provided.

4.	If, while in remand status, additional 
evidence or information received 
triggers a need for further development 
or assistance under the VCAA, such as 
providing the veteran with updated 
notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request 
evidence, then such development must be 
undertaken by VA in compliance with the 
Court's holding in Dingess. 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159.

5.	Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  In 
readjudicating the veteran's claim, the 
RO should also consider whether 
separate ratings are warranted for 
limitation of flexion and extension of 
the right knee.  VAOPGCPREC 09-04; 
Esteban, supra; 38 C.F.R. § 4.71a, 
4.118.  In readjudicating the veteran's 
claim, the RO should also consider 
whether he meets the criteria for 
submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  If any of the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received, and 
any evidence not received, and all 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



